Citation Nr: 0510240	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for chronic obstructive 
pulmonary disorder with pulmonary histoplasmosis, currently 
rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran






INTRODUCTION

The veteran had active military service from August 1963 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO denied an increased rating for chronic obstructive 
pulmonary disorder with pulmonary histoplasmosis.  

In April 2004, the veteran provided oral testimony before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the proceedings has been associated with the claims file.  

In August 2004, the undersigned granted the veteran's 
representative's motion to advance the case on the Board's 
docket for good cause shown.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2004).   

In September 2004, the Board remanded the case for further 
development and adjudication.

The case has now been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's chronic obstructive pulmonary disorder is 
mild in nature and repeated pulmonary function tests revealed 
a FEV-1 greater than 55 percent, a FEV-1/FVC ratio greater 
than 55 percent, and a DLCO greater than 55 percent; and he 
does not have active pulmonary mycosis that requires 
suppressive therapy.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for chronic 
obstructive pulmonary disorder with pulmonary histoplasmosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.96, 4.97 Diagnostic 
Codes 6604, 6834 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, prior to the date the veteran's claim was 
received in March 2002.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The initial September 2002 rating decision, April 2003 
statement of the case, several supplemental statements of the 
case, and VA letters apprised the veteran of the information 
and evidence needed to substantiate his claim for increased 
compensation benefits for his respiratory disability, the 
laws applicable in adjudicating the appeal, and the reasons 
and bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determination was made.  

In particular, in a September 2004 letter, the veteran was 
fully informed of the provisions of the VCAA and was advised 
to identify any evidence in support of his claim that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to increased 
compensation benefits for his respiratory disability.  The 
letter further informed him that VA would obtain his service 
medical records, VA records, and other pertinent federal 
records; and that he would be scheduled for a VA examination 
if one was necessary to decide his claim.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  Accordingly, the Board concludes that the veteran has 
been provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim over the 10-year 
period it has been in appellate status.  

The United States Court of Appeals for Veteran Claims (CAVC) 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In the present case, regarding the claim for increased 
compensation benefits for the respiratory disability, a 
substantially complete application was received from the 
veteran in March 2002.  Thereafter, in a rating decision 
dated in September 2002, the RO denied the claim.  The 
veteran was provided with full and appropriate VCAA notice in 
September 2004.

Because complete VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  



While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  

This would not be a reasonable construction of section 
5103(a).  There is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini II would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also, Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini II, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in September 2004 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the most 
recent transfer and certification of his case to the Board, 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is deemed "necessary" if 
the record does not contain sufficient medical evidence for 
VA to make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  The relevant VA and private treatment records are 
included in the file.  

The veteran was afforded several VA examinations.  The Board 
is satisfied that the evidence of record is sufficient upon 
which to make a decision on the issue presented.  Hence, VA's 
duty to assist the veteran in the development of his claim 
has been satisfied.  


Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  

The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  

Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

After careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2004).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Histoplasmosis of lung is rated under the general rating 
formula for mycotic lung disease.  Chronic pulmonary mycosis 
with persistent fever, weight loss, night sweats, or massive 
hemoptysis, is rated 100 percent disabling.  Chronic 
pulmonary mycosis requiring suppressive therapy with no more 
than minimal symptoms such as occasional minor hemoptysis or 
productive cough, is rated 50 percent disabling.  Chronic 
pulmonary mycosis with minimal symptoms such as occasional 
minor hemoptysis or productive cough, is rated 30 percent 
disabling.  Healed and inactive mycotic lesions, 
asymptomatic, is assigned a noncompensable rating.  38 C.F.R. 
§ 4.97 Diagnostic Code 6834 (2004).  

Chronic obstructive pulmonary disorder is a restrictive lung 
disease and is rated pursuant to Diagnostic Code 6604.  A 10 
percent rating is warranted for chronic obstructive pulmonary 
disorder if the following findings are demonstrated:  a FEV-1 
of 71 to 80 percent predicted, or; an FEV-1/FVC ratio of 71 
to 80 percent, or; a DLCO (SB) of 66 to 80 percent predicted.  

A 30 percent rating is warranted if the following findings 
are demonstrated:  a FEV-1 of 56 to 70 percent predicted, or; 
an FEV-1/FVC ratio of 56 to 70 percent, or; a DLCO (SB) of 56 
to 65 percent predicted.  

A 60 percent rating is warranted if the following findings 
are demonstrated:  a FEV-1 of 40 to 55 percent predicted, or; 
a FEV-1/FVC ratio of 40 to 55 percent, or; a DLCO (SB) of 40 
to 55 percent predicted, or; maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  

The maximum 100 percent rating is warranted if the following 
findings are demonstrated:  a FEV-1 of less than 40 percent 
of predicted value or; a FEV-1/FVC ratio of less than 40 
percent, or; a DLCO (SB) of less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; if outpatient oxygen therapy is required.  38 
C.F.R. § 4.97, Diagnostic Code 6604 (2004).  

The regulations do not permit ratings under Diagnostic Codes 
6600 through 6817and 6822 through 6847 to be combined with 
each other.  Rather, a single rating is assigned under the 
diagnostic code that reflects the dominant disability with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.96(a) (2004).  


Analysis

Based on the evidence of record, the Board finds that an 
increased rating is not warranted for the veteran's chronic 
obstructive pulmonary disorder with pulmonary histoplasmosis 
because he has not met the criteria for the next higher 60 
percent rating under Diagnostic Code 6604 or the 50 percent 
rating under Diagnostic Code 6834.  

Initially, in reviewing the evidence the Board observes that 
a review of the various results of pulmonary function testing 
reveals that in some instances, only the results of pre-
bronchodilator therapy testing were reported.  Diagnostic 
Code 6604 is not explicit as to whether pulmonary function 
test results before or after bronchodilator therapy are the 
bases of the rating.  However, the supplementary information 
published with promulgation of the current rating criteria, 
in effect at all times relevant to this appeal, reveals that 
post-bronchodilator findings are the standard in pulmonary 
assessment.  61 Fed. Reg. 46723 (1996).  See 61 Fed. Reg. 
46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function 
after bronchodilation).  

In any event, the Board observes that, in this case, the 
veteran will not been prejudiced by VA's consideration of 
pre-bronchodilator therapy results in evaluating his claim, 
since post-bronchodilator therapy results would be, at worst, 
of the same severity as, or, more likely, less severe than, 
the results obtained prior to bronchodilator therapy.  Id.  
("The American Lung Association/American Thoracic Society 
Component Committee on Disability Criteria recommends testing 
for pulmonary functioning after optimum therapy.  The results 
of such tests reflect the best possible functioning of an 
individual...").  

Upon VA contract examination in August 2002, the veteran has 
given a history of a loss of appetite, coughing up small 
amounts of blood approximately every two weeks, thick yellow 
purulent sputum, shortness of breath when lying down, at 
rest, or walking one city block.  He also gave a history of 
narcolepsy and weight loss from the narcolepsy medication.  
However, his pulmonary function tests did not demonstrate the 
limitations necessary to warrant a 60 percent rating under 
Diagnostic Code 6604.  Pulmonary function tests at that time 
demonstrated a post-bronchodilator therapy FEV-1 of 97 
percent predicted and a FEV-1/FVC ratio of 78 percent.  The 
veteran was unable to the test required for the DLCO.  

Pulmonary function tests in January 2003, also do not reflect 
a disability level that meets the criteria for a 60 percent 
rating.  At that time, the veteran's pre-bronchodilator 
therapy FEV-1 was 83 percent predicted and his FEV-1/FVC 
ratio was 65 percent, and his DLCO was 113.  The examiner 
noted that the veteran had a minimal obstructive lung defect 
and his diffusion capacity was within normal limits.  

Upon VA examination in November 2004, pulmonary function 
tests revealed a FEV-1 of 75 percent predicted, a FEV-1/FVC 
ratio of 66 percent predicted, and a DLCO of 70 percent 
predicted.  The examiner commented that the tests revealed 
only mild obstructive lung disease and mild decrease in 
diffusing capacity without any evidence of restrictive 
impairment, hyperinflation, or air trapping.  He also noted 
that the veteran's efforts were not optimal.  

Consequently, the Board finds no basis on which to assign any 
evaluation in excess of 30 for chronic obstructive pulmonary 
disorder since none of the criteria for a 60 percent 
evaluation is met.  

The veteran has also not met the criteria for the assignment 
of a 50 percent rating under Diagnostic Code 6834.  Upon VA 
examinations in August 2002 and November 2004, there was no 
indication that the veteran had active mycotic lung disease 
with pulmonary mycosis that required suppressive therapy.  
Chest X-rays also did not show any evidence of active mycotic 
lung disease.  

The veteran has reported symptoms such as weight loss, night 
sweats, and persistent fever and has asserted that he should 
be granted a 100 percent rating for his disability.  However, 
it has not been shown that these symptoms are related to any 
lung disease.  In fact, the Board notes that the veteran had 
reported weight loss due to his narcolepsy medication.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
chronic obstructive pulmonary disorder with pulmonary 
histoplasmosis.  Therefore, the claim must be denied.  See 
Alemany, supra.  


ORDER

Entitlement to an increased rating for chronic obstructive 
pulmonary disorder with pulmonary histoplasmosis is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


